--------------------------------------------------------------------------------

EXHIBIT 10.1
 
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of September 30, 2015


This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is by and among DXP ENTERPRISES, INC., a Texas corporation (“US
Borrower”), DXP CANADA ENTERPRISES LTD., a corporation organized under the laws
of British Columbia, Canada (“Canadian Borrower” and together with US Borrower,
the “Borrowers”), the lenders who are party to this Amendment (the “Consenting
Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).


PRELIMINARY STATEMENTS


WHEREAS, the Borrowers, the lenders party thereto (the “Lenders”) and the
Administrative Agent entered into an Amended and Restated Credit Agreement dated
as of January 2, 2014 (as amended hereby and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and


WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend the Credit Agreement as specifically set forth herein
and, subject to the terms of this Amendment, the Administrative Agent and the
Consenting Lenders have agreed to grant such request of the Borrowers.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:


Section 1.                  Capitalized Terms.  All capitalized terms not
otherwise defined in this Amendment (including without limitation in the
introductory paragraph and the Preliminary Statements hereto) shall have the
meanings as specified in the Credit Agreement.


Section 2.                  Amendment to Credit Agreement.  Subject to and in
accordance with the terms and conditions set forth herein the Administrative
Agent and the Lenders party hereto hereby agree that the definition of
“Consolidated EBITDA” in Section 1.1 of the Credit Agreement is hereby amended
by (i) deleting the phrase “and” at the end of clause (b)(vi) and replacing it
with “,”, (ii) adding the phrase “and” at the end of clause (b)(vii) and (iii)
inserting the following new clause (b)(viii) therein:


“and (viii) additional one-time cash expenses incurred during such period in
connection with the B27 Acquisition in an aggregate amount not to exceed
$7,500,000 during the term of this Agreement”.


Section 3.                 Conditions of Effectiveness.  The effectiveness of
this Amendment shall be subject to the satisfaction of each of the following
conditions precedent:


(a)                the Administrative Agent shall have received counterparts of
this Amendment executed by each Borrower, each other Credit Party, the
Administrative Agent and the Required Lenders;


(b)                the representations and warranties of the Borrowers contained
in Section 4 shall be true and correct; and
 

--------------------------------------------------------------------------------

(c)               all reasonable out-of-pocket costs and expenses incurred by
the Administrative Agent in connection with the preparation, negotiation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder (including, without limitation, the reasonable fees,
charges and disbursements of legal counsel for the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment) shall have been paid by the Borrowers.
 
Section 4.                  Representations and Warranties of the Borrowers. 
Each Borrower represents and warrants as follows:


(a)                 The execution, delivery and performance by such Borrower of
its obligations in connection with this Amendment are within its corporate (or
other organizational) powers, have been duly authorized by all necessary
corporate (or other organizational) action and do not and will not (i) violate
any provision of its articles or certificate of incorporation or bylaws or
similar organizing or governing documents of such Borrower, (ii) contravene any
Applicable Law which is applicable to such Borrower, (iii) conflict with, result
in a breach of or constitute (with notice, lapse of time or both) a default
under any material indenture or instrument or other material agreement to which
such Borrower is a party, by which it or any of its properties is bound or to
which it is subject, or (iv) except for the Liens granted in favor of the
Administrative Agent pursuant to the Security Documents, result in or require
the creation or imposition of any Lien upon any of its properties or assets,
except, in the case of clauses (ii) and (iii) above, to the extent such
contraventions, conflicts, breaches or defaults could not reasonably be expected
to have a Material Adverse Effect.


(b)                Such Borrower has taken all necessary corporate (or other
organizational) action to execute, deliver and perform this Amendment and has
validly executed and delivered each of this Amendment.  This Amendment
constitutes the legal, valid and binding obligation of such Borrower enforceable
against such Borrower in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
general equitable principles or by principles of good faith and fair dealing.


(c)                 No material consent, approval, authorization or other action
by, notice to, or registration or filing with, any Governmental Authority or
other Person is or will be required as a condition to or otherwise in connection
with the due execution, delivery and performance by such Borrower of this
Amendment except such as have been obtained or made and are in full force and
effect and except filings necessary to perfect Liens created under the Loan
Documents.


(d)                After giving effect to this Amendment, the representations
and warranties contained in each of the Loan Documents are true and correct in
all material respects on and as of the date hereof as though made on and as of
such date (other than any such representations or warranties that, by their
terms, refer to a specific date, in which case as of such specific date).


(e)                 No Default or Event of Default shall exist immediately prior
to and after giving effect to this Amendment.


Section 5.                  Reference to and Effect on the Loan Documents.  On
and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and each of
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment and this
Amendment shall constitute a Loan Document.


(a)                 The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.  Without limiting the generality of the foregoing, the Security
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Credit Parties under the Loan
Documents, in each case as amended or converted by this Amendment.
 
2

--------------------------------------------------------------------------------

(b)                The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.


Section 6.                  Reaffirmations.  Each Credit Party (a) consents to
this Amendment and agrees that the transactions contemplated by this Amendment
shall not limit or diminish the obligations of such Person, or release such
Person from any obligations, under any of the Loan Documents to which it is a
party, (b) confirms and reaffirms its obligations under each of the Loan
Documents to which it is a party and (c) agrees that each of the Loan Documents
to which it is a party remain in full force and effect and are hereby ratified
and confirmed.


Section 7.               Execution in Counterparts.  This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Amendment.


Section 8.                  Governing Law.  This Amendment and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Amendment and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of New York.


Section 9.                  Entire Agreement.  This Amendment and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, the Issuing Lender, each Swingline Lender and/or the
Arranger, constitute the entire agreement among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.


[Signature Pages Follow]
 
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
DXP ENTERPRISES, INC., as US Borrower
 
VERTEX-PFI, INC., as a US Subsidiary Guarantor
         
By: /S/ Mac McConnell
Name: Mac McConnell
Title: Senior Vice President, Chief Financial Officer and Secretary
 
By:  /S/ Mac McConnell
Name: Mac McConnell
Title: Vice President and Secretary
         
DXP CANADA ENTERPRISES LTD., as Canadian Borrower
 
PFI, LLC, as a US Subsidiary Guarantor
         
By:  /S/ Mac McConnell
Name: Mac McConnell
Title: Chief Financial Officer
 
By:  /S/ Mac McConnell
Name:  Mac McConnell
Title: Vice President and Secretary
         
DXP HOLDINGS, INC., as a US Subsidiary Guarantor
 
B27 HOLDINGS CORP., as Subsidiary Guarantor
         
By:  /S/ Mac McConnell
Name: Mac McConnell
Title: Vice President
 
By:  /S/ Mac McConnell
Name: Mac McConnell
Title: Vice President, Chief Financial Officer and Secretary
         
PMI OPERATING COMPANY, LTD., as a US Subsidiary Guarantor
 
B27, LLC, as a US Subsidiary Guarantor
         
By: PUMP-PMI, LLC, as General Partner
By:  /S/ Mac McConnell
Name: Mac McConnell
Title: Secretary and Treasurer
 
By:  /S/ Mac McConnell
Name: Mac McConnell
Title: Vice President and Chief Financial Officer
         
PMI INVESTMENT, LLC, as a US Subsidiary Guarantor
 
B27 RESOURCES, INC., as a US Subsidiary Guarantor
         
By:  /S/ Mac McConnell
Name: Mac McConnell
Title: Secretary and Treasurer
 
By:  /S/ Mac McConnell
Name:  Mac McConnell
Title: Vice President and Chief Financial Officer
         
PUMP-PMI, LLC, as a US Subsidiary Guarantor
 
BEST HOLDING, LLC, as Subsidiary Guarantor
         
By:  /S/ Mac McConnell
Name: Mac McConnell
Title: Secretary and Treasurer
 
By:  /S/ Mac McConnell
Name: Mac McConnell
Title: Vice President and Chief Financial Officer
         
VERTEX CORPORATE HOLDINGS, INC., as a
US Subsidiary Guarantor
 
BEST EQUIPMENT SERVICE & SALES COMPANY, LLC, as
Subsidiary Guarantor
         
By:  /S/ Mac McConnell
Name: Mac McConnell
Title: Vice President, Secretary and Treasurer
 
By:  /S/ Kent Yee
Name:  Kent Yee
Title: Secretary
             
PUMPWORKS 610, LLC, as Subsidiary Guaranto
             
By:  /S/ Kent Yee
Name: Kent Yee
Title: Secretary
 

 
DXP Enterprises, Inc.
Second Amendment to Amended and Restated Credit Agreement
Signature Page
 

--------------------------------------------------------------------------------

INTEGRATED FLOW SOLUTIONS, LLC, as a US Subsidiary Guarantor
 
BRANCH BANKING AND TRUST COMPANY, as Lende
         
By:  /S/ Kent Yee
Name: Kent Yee
Title: Secretary
 
By:  /S/ Matt McCain
Name: Matt McCain
Title: Senior Vice President
         
INDUSTRIAL PARAMEDIC SERVICES LTD., as a Canadian Subsidiary Guarantor
 
U.S. BANK NATIONAL ASSOCIATION, as Lender
         
By:  /S/ Mac McConnell
Name: Mac McConnell
Title:  Director
 
By:  /S/ Jonathan F Lindvall
Name: Jonathan F. Lindvall
Title: Vice President
         
HSE INTEGRATED LTD., as a Canadian Subsidiary Guarantor
 
JPMORGAN CHASE BANK, N.A., as Lender
         
By:  /S/ Mac McConnell
Name:  Mac McConnell
Title:  Senior Vice President
 
By:  /S/ Jeffrey C Miller
Name: Jeffrey C Miller
Title: Authorized Office
         
NATIONAL PROCESS EQUIPMENT INC., as a Canadian Subsidiary Guarantor
 
ACKNOWLEDGED BY:
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as its Applicable Designee
         
By:  /S/ Mac McConnell
Name:  Mac McConnell
Title:  Chief Financial Officer
 
By:  /S/ Deborah Booth
Name: Deborah Booth
Title: Vice President
         
ADMINISTRATIVE AGENT AND LENDERS:
 
ROYAL BANK OF CANADA, as Lender
         
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, Issuing Lender and Lender
 
By:  /S/ Nicole Bradshaw
Name: Nicole Bradshaw
Title: VP, Finance
         
By:  /S/ Tom Caver
Name: Thomas F. Caver, III
Title: Senior Vice President
 
AMEGY BANK NATIONAL ASSOCIATION, as Lender
         
BANK OF AMERICA, N.A., as Lender
 
By:  /S/ Jeremy A Newsom
Name: Jeremy A. Newsom
Title: Executive Vice President
         
By:  /S/ Juan Trejo
Name: Juan Trejo
Title: Vice President
 
BOKF, NA dba Bank of Texas, as Lender
         
BANK OF AMERICA, N.A. (Canada Branch), as Lender
 
By:  /S/ Robbie Shackouls
Name: Robbie Shackouls
Title: Vice President
         
By: /S/ Juan Trejo
Name: Juan Trejo
Title: Vice President
 
CADENCE BANK, as Lender
         
REGIONS BANK, as Lender
 
By: /S/ Bob Bobbora
Name: William Bobbora
Title: Senior Vice President
 
By:  /S/ Joey Powell
Name: Joey Powell
Title: Sr. Vice President
     



DXP Enterprises, Inc.
Second Amendment to Amended and Restated Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------